UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                     )
STATE OF TEXAS,                                      )
                                                     )
               Plaintiff,                            )
                                                     )
                       v.                            )
                                                     )
UNITED STATES OF AMERICA, and                        )
ERIC H. HOLDER, JR., in his official                 )   Civil Action No. 11-1303 (RMC)
capacity as Attorney General of the                  )
United States,                                       )
                                                     )
               Defendants, and                       )
                                                     )
WENDY DAVIS, et al.,                                 )
                                                     )
               Defendant-Intervenors.                )
                                                     )


                                            OPINION

               This matter presents a case study in how not to respond to a motion for attorney

fees and costs. At issue is whether defendant-intervenors, who prevailed in Voting Rights Act

litigation before a three-judge panel, may recoup attorney fees and costs even though the

Supreme Court vacated that opinion in light of the Supreme Court’s subsequent decision in a

different lawsuit that declared a section of the Voting Rights Act unconstitutional. A quick

search of the Federal Reporter reveals the complexity of this narrow question. Yet, rather than

engage the fee applicants, Plaintiff Texas basically ignores the arguments supporting an award of

fees and costs. In a three-page filing entitled “Advisory,” Texas trumpets the Supreme Court’s

decision, expresses indignation at having to respond at all, and presumes that the motion for

attorney fees is so frivolous that Texas need not provide further briefing in opposition unless




                                                 1
requested. Such an opposition is insufficient in this jurisdiction. Circuit precedent and the Local

Rules of this Court provide that the failure to respond to an opposing party’s arguments results in

waiver as to the unaddressed contentions, and the Court finds that Texas’s “Advisory” presents

no opposition on the applicable law. Accordingly, the Court will award the requested fees and

costs.

                                            I. FACTS

                Following the 2010 Census, Texas redrew its State and congressional voting

districts to account for its growing population and new congressional seats, see U.S. Const. art. I,

§ 2, cl. 3; U.S. Const. amend. XIV, § 2, and to comply with the principle of one-person, one-

vote, see Georgia v. Ashcroft, 539 U.S. 461, 488 n.2 (2003) (citing Reynolds v. Sims, 377 U.S.
533 (1964)). The new voting districts could not take immediate effect, however. At the time the

redistricting plans were enacted, the State fell within the coverage formula of Section 4(b) of the

Voting Rights Act of 1965 (VRA), 42 U.S.C. §§ 1973, et seq., and, therefore, was required under

Section 5 of the VRA to obtain approval, or “preclearance,” of its redistricting plans from the

Attorney General of the United States or a three-judge panel of this Court, see id. § 1973c(a).

Texas did not seek administrative preclearance but instead filed suit in this Court on July 19,

2011. See Compl. [Dkt. 1]. The lawsuit sought approval for redistricting plans the Texas

Legislature had drawn for the U.S. House of Representatives (Plan C185), the Texas House of

Representatives (Plan H283), the Texas Senate (Plan S148), and the Texas State Board of

Education. Texas sought a declaratory judgment that all Plans complied with Section 5 of the

VRA because they neither had “the purpose nor . . . effect of denying or abridging the right to

vote on account of race, color, or [language minority group].” 1 42 U.S.C. § 1973c(a).



1
    In 1975, Congress extended the VRA to cover members of language minority groups. See 42


                                                 2
               Properly convened as a three-judge panel, id.; 28 U.S.C. § 2284, this Court had

jurisdiction pursuant to 42 U.S.C. § 1973c and 28 U.S.C. §§ 1346(a)(2), 2201. The United States

opposed preclearance of Plans C185 and H283. In addition, seven parties intervened as

defendants, each of whom opposed preclearance of one or more of Texas’s redistricting Plans. 2

No party, however, objected to the plan for the Texas State Board of Education. Therefore, on

September 22, 2011, the Court entered judgment in favor of Texas on that Plan, permitting its

immediate implementation. See Sept. 22, 2011 Minute Order; see also Texas, 887 F. Supp. 2d at

138 n.1.

               After denying Texas’s motion for summary judgment and ordering expedited

discovery, the three-judge Court conducted a bench trial over a two-week period in January

2012. The United States and Defendant-Intervenors argued against preclearance, presenting

evidence at trial and submitting post-trial briefing. Texas, 887 F. Supp. 2d at 139. The

opposition to the Plans, however, was not uniform. For instance, the United States, the Texas

Latino Redistricting Task Force, and the Gonzales Intervenors all presented expert reports and

testimonies concerning retrogression. Id. at 141. Only the Davis Intervenors, Texas NAACP

Intervenors, the League of Urban Latin American Citizens, and the Texas Legislative Black

Caucus argued that Plan S148 should be denied preclearance due to the retrogressive manner in

U.S.C. § 1973b(f)(2); see also id. § 1973l(c)(3) (defining the terms “language minorities” and
“language minority groups”).
2
  The parties intervened in their capacities as “individual voters, elected state representatives, or
civil rights advocacy groups.” Texas v. United States, 887 F. Supp. 2d 133, 138 n.2 (D.D.C.
2012), vacated and remanded, 133 S. Ct. 2885 (2013). Specifically, they were Texas State
senators and representatives from districts in the Fort Worth area (collectively, Davis
Intervenors); two legislative caucuses of the Texas House of Representatives (the Mexican
American Legislative Caucus and the Texas Legislative Black Caucus); a group of Hispanic and
African-American voters in Texas (collectively, Gonzales Intervenors); and three organizations
concerned about minority voting rights, redistricting, or voter registration (the Texas State
Conference of NAACP Branches, the League of United Latin American Citizens, and the Texas
Latino Redistricting Task Force). Id.


                                                  3
which the Texas Legislature had drawn State Senate District 10 (Fort Worth). 3 See id. at 162.

Texas presented its own expert testimony and argued vigorously for approval of all three Plans.

The upshot was a “voluminous trial record” that fleshed out the controversies. Id. at 139.

               The three judges of this Court were not the only judicial officers wrestling with

redistricting Plans C185, H283, and S148. Several parties, including many of the Defendant-

Intervenors in the instant litigation, had instituted suit against Texas in the Western District of

Texas under Section 2 of the VRA, 42 U.S.C. § 1973(a). 4 Before a three-judge panel in the

Western District of Texas, those parties argued that Plans C185, H283, and S148 violated

Section 2 because all three Plans discriminated against minority voters by diluting their voting

strength in certain areas of Texas. Perry v. Perez, 132 S. Ct. 934, 940 (2012) (per curiam).

Although the three-judge panel in Texas withheld judgment until this Court resolved the

preclearance litigation, it adopted interim plans for the 2012 election because the redistricting

Plans had not been precleared and the State could not use its prior voting districts, now mal-

apportioned because of population growth. See id. The Texas court imposed a set of interim

maps, which were later adjusted after the Supreme Court vacated them due to various errors not

pertinent here. See id. at 943-44.

               On August 28, 2012, this Court denied Texas’s motion for declaratory judgment,

finding that Plans C185, S148, and H283 did not merit preclearance because Texas had not

carried its burden of showing that those Plans did “not have the purpose or effect of denying or



3
  These Defendant-Intervenors also argued that Plan S148 was enacted with discriminatory
intent. Id. at 162.
4
  Section 2 provides that “[n]o voting qualification or prerequisite to voting or standard, practice,
or procedure shall be imposed or applied by any State or political subdivision in a manner which
results in a denial or abridgement of the right of any citizen of the United States to vote on
account of race or color . . . .” 42 U.S.C. § 1973(a).


                                                  4
abridging the right to vote on account of race, color, or membership in a language minority group

under [S]ection 5 of [VRA].” See Texas, 887 F. Supp. 2d at 178. Specifically, the Court found

that Texas had failed to overcome evidence of the retrogressive effect of Plans C185 and H283

and evidence of discriminatory purpose in enacting Plan C185 and Senate District 10 in Plan

S148. Id. at 162, 178. Throughout its Opinion, this Court made clear that it was relying on the

evidence offered at trial by all parties, including Defendant-Intervenors.

               On October 19, 2012, Texas appealed this Court’s decision to the Supreme Court.

Thereafter, between June 21 and 23, 2013, the Texas Legislature repealed and replaced Plans

C185, H283, and S148 with new maps. The Texas Legislature passed three separate statutes that

redrew the State’s voting districts in a manner that closely mirrored the second set of interim

plans ordered by the Perez Court. See Davis Mot. for Fees [Dkt. 256] at 10. The Governor of

Texas signed these new plans into law on June 26, 2013. Id. at 11.

               On June 25, 2013, after Texas legislative action and one day before the Governor

signed the three new redistricting plans into law, the Supreme Court issued Shelby County v.

Holder, 133 S. Ct. 2612 (2013). Shelby County involved a constitutional challenge to Section 4

of the VRA. The Supreme Court held that because the coverage formula in Section 4(b) was

based on stale data and distinguished among the States in an unconstitutional manner, it “can no

longer be used as a basis for subjecting jurisdictions to preclearance.” Id. at 2631. Then, on

June 27, 2013, one day after Texas replaced Plans C185, S148, and H283, the Supreme Court

vacated and remanded this Court’s opinion that had denied preclearance to Texas. The Davis

Intervenors had immediately moved in the Supreme Court for dismissal of Texas’s appeal as

moot in light of the formal adoption of new voting plans by the Texas Legislature, and the

Supreme Court instructed this Court to consider both Shelby County and the Davis Intervenors’




                                                 5
“suggestion of mootness” on remand. Texas, 133 S. Ct. at 2885.

               On July 3, 2013, Texas moved to dismiss this lawsuit as moot in light of Shelby

County. See Pl. Mot. to Dismiss [Dkt. 239]. All Defendant-Intervenors argued against the

motion, and several asked for leave to file a counterclaim against Texas under Section 3(c) of the

VRA, 42 U.S.C. § 1973a(c). The Court found that both Shelby County and Texas’s enactment of

superseding redistricting plans mooted the controversy. See Dec. 3, 2013 Mem. & Order [Dkt.

255] at 4. It also noted that dismissal of the suit as moot would not preclude Defendant-

Intervenors from seeking attorney fees. See id. Accordingly, the Court granted Texas’s motion

to dismiss and closed the case. On January 22, 2014, the three-judge Court dissolved itself and

remanded the matter to this single judge for further proceedings. See Jan. 22, 2014 Order [Dkt.

263].

               The Davis Intervenors, Gonzales Intervenors, and Texas State Conference of

NAACP Branches (collectively, Fee Applicants) now move for attorney fees and costs. 5 They

contend that they are prevailing parties and are entitled to fees and costs under the VRA. The

Davis Intervenors seek a total reimbursement of $466,680.36, see Davis Mot. for Fees at 2, the

Gonzales Intervenors seek a total reimbursement of $597,715.60, see Gonzales Mot. for Fees

[Dkt. 257] at 2, and the Texas State Conference of NAACP Branches seeks a total

reimbursement of $32,374.05, see Texas State Conference of NAACP Branches Mot. for Fees

[Dkt. 258] at 1.

               Texas has not filed a brief in opposition to the pending motions. Instead, Texas

filed a three-page “Advisory” that begins and ends with Shelby County. See Advisory [Dkt.

259]. Texas writes that, in light of Shelby County, the State was wrongly subjected to

5
 Fee Applicants timely filed their motions for attorney fees pursuant to the Federal Rules of
Civil Procedure. See Fed. R. Civ. P. 54(d)(2)(B)(i).


                                                6
preclearance in the first place. As a result, Texas contends, the participation of Defendant-

Intervenors in this VRA litigation only served to “aggravat[e] the unconstitutional burden of

preclearance and delay[] [Texas’s] reapportionment efforts following the 2010 Census.” Id. at 2.

Texas adds that “[t]he only basis upon which the Intervenors could conceivably have claimed

prevailing-party status” was the three-judge Court’s denial of preclearance, which the Supreme

Court vacated on appeal. Id. Confident in its Advisory, Texas makes no additional arguments

and asserts an intention to say no more unless required to do so. Id. at 3 (“Shelby County

requires immediate denial of all motions for fees and costs, and the State does not intend to

respond unless requested to do so by the Court.”).

                                          II. ANALYSIS

               The merits of the instant litigation were tried to a three-judge Court under the

VRA, and that Court fulfilled its mandate when it entered its judgment. Section 5 of the VRA

requires matters to be “heard and determined by a court of three judges” only to the extent

required by 28 U.S.C. § 2284, see 42 U.S.C. § 1973c(a). Section 2284, in turn, permits “[a]

single judge . . . [to] conduct all proceedings except the trial, and enter all orders permitted by the

rules of civil procedure except as [otherwise] provided . . . .” 28 U.S.C. § 2284(b)(3). Here, the

three-judge panel fulfilled its statutory purpose. The question of fees and costs is an ancillary

matter and is properly resolved by the district court judge to whom the case was assigned

initially. See, e.g., Pub. Serv. Comm’n of Mo. v. Brashear Freight Lines, Inc., 312 U.S. 621, 625

(1941) (noting that a single district judge, rather than a three-judge panel, should have resolved a

motion for damages that was filed after the three-judge panel had ruled on an injunction

application for which the three-judge panel had been convened); Hamilton v. Nakai, 453 F.2d
152, 161 (9th Cir. 1971) (holding that a single judge could decide an ancillary issue because the




                                                  7
three-judge court had issued its judgment and therefore “had fulfilled the statutory purpose for

which the two additional judges had been called”); Allen v. Cnty. Sch. Bd. of Prince Edward

Cnty., Va., 249 F.2d 462, 464 (4th Cir. 1957) (finding post-judgment motion requesting deadline

for compliance with three-judge court’s desegregation order was properly resolved by single

district court judge).

                Turning to the first principles of attorney fee awards, parties in the United States

ordinarily bear their own attorney fees regardless of the outcome of the litigation. Fresh Kist

Produce, LLC v. Choi Corp., 362 F. Supp. 2d 118, 125 (D.D.C. 2005) (citing Buckhannon Bd. &

Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 602-03 (2001),

superseded in part by statute, Open Government Act of 2007, Pub. L. No. 110-175, 121 Stat.

2524 (codified at 5 U.S.C. § 552(a)(4)(E) (2009))). There are exceptions, however, to this so-

called “American Rule.” For instance, the American Rule does not apply where there is an

explicit statutory basis for awarding fees. Id. (citing Alyeska Pipeline Serv. Co. v. The

Wilderness Soc’y, 421 U.S. 240, 257 (1975), superseded by statute on other grounds, Civil

Rights Attorney’s Fees Awards Act of 1976, Pub. L. No. 106-274, §4(d), 114 Stat. 803, 804

(codified at 42 U.S.C. § 1988(b) (2000))).

                If a party establishes that it is entitled to attorney fees, then the question becomes

whether the fees sought are reasonable. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983),

abrogated on other grounds by Gisbrecht v. Barnhart, 535 U.S. 789, 795-805 (2002). The

standard metric for determining the reasonableness of a fee request is the “lodestar method.” 6

As discussed infra, such a calculation “produces an award that roughly approximates the fee that



6
  The “lodestar” approach to fee awards was established by the Supreme Court in Hensley, and is
the approach followed by the federal courts in most fee award disputes. See Gisbrecht, 535 U.S.
at 802.


                                                   8
the prevailing attorney would have received if he or she had been representing a paying client

who was billed by the hour in a comparable case.” Perdue v. Kenny A. ex rel. Winn, 559 U.S.
542, 551 (2010).

        A. Fee Applicants’ Entitlement to Fees and Costs

                Fee Applicants contend that statutory fee shifting provisions apply here.

Specifically, they seek attorney fees under § 1973l(e) of the VRA, 42 U.S.C. § 1973l(e), and

subsection (b) of 42 U.S.C. § 1988. Both provisions contain similar language and identical

legislative purposes. See Donnell v. United States, 682 F.2d 240, 245 n.7 (D.C. Cir. 1982). The

former states that “[i]n any action or proceeding to enforce the voting guarantees of the

fourteenth or fifteenth amendment, the court, in its discretion, may allow the prevailing party,

other than the United States, a reasonable attorney’s fee, reasonable expert fees, and other

reasonable litigation expenses as part of the costs,” 42 U.S.C. § 1973l(e), while the latter permits

a court, “in its discretion, . . . [to] allow the prevailing party, other than the United States, a

reasonable attorney’s fee as part of the costs,” 42 U.S.C. § 1988(b). Both provisions are

designed to “encourag[e] private litigants to act as ‘private attorneys general’ in seeking to

vindicate the civil rights laws.” Donnell, 682 F.2d at 245. As a result, the two provisions are

construed alike. Id. at 245 n.7 (citing Riddell v. Nat’l Democratic Party, 624 F.2d 539, 543 (5th

Cir. 1980)); see also Buckhannon, 532 U.S. at 603 n.4 (recognizing that § 1973l(e) and § 1988(b)

have been interpreted in a consistent manner).

                Requests for attorney fees pursuant to § 1973l(e) and § 1988(b) generally

implicate two questions of law. The first is whether the party seeking recovery of attorney fees

is a prevailing party. If so, then a fee award ordinarily should be granted. See, e.g., Blanchard v.

Bergeron, 489 U.S. 87, 89 n.1 (1989) (observing that a party that prevails in § 1988 litigation




                                                    9
“ordinarily” is entitled to attorney fees (internal quotations and citation omitted)); Donnell, 682
F.2d at 245 (“[T]he legislative history [of § 1973l(e)] makes clear that a prevailing party usually

should recover fees.”). The second is whether a court should exercise its discretion not to award

attorney fees because there are “special circumstances [that] would render such an award unjust.”

Newman v. Piggie Park Enters., 390 U.S. 400, 402 (1968).

                1. Prevailing Party Precedent

                The phrase “prevailing party” is a legal term of art, Buckhannon, 532 U.S. at 603,

which has been addressed by the Supreme Court in multiple decisions. See, e.g., Tex. State

Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 791 (1989) (“A prevailing party must

be one who has succeeded on any significant claim affording it some of the relief sought, either

pendent lite or at the conclusion of the litigation.”); Hewitt v. Helms, 482 U.S. 755, 760 (1987)

(“[P]laintiff [must] receive at least some relief on the merits of his claim before he can be said to

prevail.”). The Supreme Court most recently grappled with the concept in Buckhannon. There,

interpreting the fee-shifting provisions of the Fair Housing Amendments Act of 1988, 42 U.S.C.

§ 3613(c)(2), and the Americans with Disabilities Act of 1990, 42 U.S.C. § 12205, 7 the Supreme

Court explained that a prevailing party is “one who has been awarded some relief by the court,”

Buckhannon, 532 U.S. at 603, resulting in a “judicially sanctioned change in the legal

relationship of the parties,” id. at 605.

                Buckhannon excluded from its definition instances in which the objective of a

lawsuit is achieved because a defendant voluntarily changes its conduct. Terming it the “catalyst

7
  The fee-shifting provisions of the Fair Housing Amendment Act and the Americans with
Disabilities Act are similar to 42 U.S.C. § 1973l(e) and 42 U.S.C. § 1988(b). The Fair Housing
Amendments Act provides that “the court, in its discretion, may allow the prevailing party . . . a
reasonable attorney’s fee and costs”, 42 U.S.C. § 3613(c)(2), while the Americans with
Disabilities Act states that “the court . . . , in its discretion, may allow the prevailing party . . . a
reasonable attorney’s fee, including litigation expenses and costs,” 42 U.S.C. § 12205.


                                                    10
theory” of fees recovery, id. at 601, the Supreme Court reasoned that such a basis for recovery is

not connected to the clear meaning of “prevailing party,” id. at 605. Neither the legislative

history of similar fee-shifting provisions, such as the Civil Rights Attorney’s Fee Awards Act, id.

at 607, nor the Court’s precedents supported a “holding that the term ‘prevailing party’

authorizes an award of attorney’s fees without a corresponding alteration in the legal relationship

of the parties,” id. at 605. Even more troublesome to the Supreme Court was the fact that the

catalyst theory permits litigants to recover attorney fees for “nonfrivolous but nonetheless

potentially meritless lawsuit[s].” Id. at 606. Not only are such recoveries without “the necessary

judicial imprimatur,” id. at 605, but they discourage voluntary changes in conduct, id. at 608.

Accordingly, the Supreme Court held that voluntary changes in conduct disassociated from

judicial action are similar to a “reversal of a directed verdict,” a finding of constitutional

infirmity “unaccompanied by judicial relief,” and other nonjudicial modifications of actual

conditions, none of which permits recovery of attorney fees. 8 Id. at 605-06 (internal quotations

and citations omitted).

               Since Buckhannon, the D.C. Circuit has adopted a three-part test for adjudicating

prevailing-party status. Prevailing-party status turns on whether there is “(1) . . . a court-ordered

change in the legal relationship of the parties; (2) [a] judgment . . . in favor of the party seeking

the fees; and (3) [a] judicial pronouncement . . . accompanied by judicial relief.” Green Aviation

Mgmt. Co. v. FAA, 676 F.3d 200, 203 (D.C. Cir. 2012) (internal quotation marks and citation

omitted). Markedly, only the latter two prongs are relevant when a defendant is the party




8
  Through the Open Government Act of 2007, Congress superseded Buckhannon and reinstated
the catalyst theory of attorney fee recovery only for fee awards under the Freedom of
Information Act, 5 U.S.C. § 552. See Brayton v. Office of the U.S. Trade Representative, 641
F.3d 521, 525 (D.C. Cir. 2011).


                                                  11
seeking attorney fees. 9 Id. at 204.

               Buckhannon expressly recognized only two appropriate bases for awarding

attorney fees––judgments on the merits and settlements enforced through consent decrees.

Buckhannon, 532 U.S. at 605 (“We have only awarded attorney’s fees where the plaintiff has

received a judgment on the merits, or obtained a court-ordered consent decree.” (internal

citations omitted)). Prevailing-party status in this jurisdiction, however, is not so limited. Under

the D.C. Circuit’s construction of Buckhannon, a litigant in this jurisdiction need only establish

that s/he received “some form of judicial relief, not necessarily a court-ordered consent decree or

a judgment on the merits.” Turner v. Nat’l Transp. Safety Bd., 608 F.3d 12, 15 (D.C. Cir. 2010).

The D.C. Circuit has recognized that, under certain circumstances, prevailing-party status may

result from a favorable jurisdictional ruling, a grant of preliminary injunction, or even a

judicially-sanctioned stipulation. Id. (citing with approval District of Columbia v. Jeppsen ex

rel. Jeppsen, 514 F.3d 1287, 1290 (D.C. Cir. 2008); Select Milk Producers, Inc. v. Johanns, 400
F.3d 939, 945 (D.C. Cir. 2005); Carbonell v. INS, 429 F.3d 894, 895-96, 899 (9th Cir. 2005)).

               2. Fee Applicants’ Arguments

               Although each Fee Applicant moves separately for attorney fees, their arguments




9
 In Oil, Chemical, & Atomic Workers International Union v. Department of Energy, 288 F.3d
452 (D.C. Cir. 2002), superseded by statute on other grounds, Open Government Act of 2007,
Pub. L. No. 110-175, 121 Stat. 2524, as recognized in Summers v. Department of Justice, 569
F.3d 500, 503 (D.C. Cir. 2009), the D.C. Circuit ruled that when interpreting a fee-shifting
provision courts should give the phrase “prevailing party” the same construction as it does in
other fee-shifting provisions “unless there is some good reason for doing otherwise,” id. at 455.
Overcoming this presumption is difficult. Green Aviation, 676 F.3d at 202 (explaining that this
Circuit “has joined other circuits in acknowledging that the burden of establishing good reason
not to apply Buckhannon is not easily met” (internal alterations, citation, and quotations
omitted)). Neither Texas nor the Fee Applicants argue that Buckhannon should not control the
meaning of “prevailing party” in 42 U.S.C. § 1973l(e) or 42 U.S.C. § 1988(b).


                                                 12
for prevailing-party status largely overlap and can be summarized. 10 Fee Applicants state that

they joined the litigation to oppose preclearance for Plans C185, H283, and/or S148. This Court

first denied preclearance to Texas on summary judgment, with the result that the District Court in

the Western District of Texas imposed interim maps that re-drew some voting districts.

Following a trial before this Court at which all parties presented demonstrative evidence, expert

reports, and testimony, the Court found that Plans C185, H283, and S148 violated the VRA. It,

therefore, denied preclearance. Fee Applicants argue that this result was enshrined into law in

June 2013, when Texas repealed Plans C185, H283, and S148 and enacted new redistricting

plans that were substantially similar to the interim maps drawn by the three-judge panel in Texas.

Because Texas never used Plans C185, H283, or S148 for any actual voting (primary or general

election) and all Plans were rejected by the Court and replaced by Texas, Fee Applicants contend

that they achieved not just some judicial relief, but rather, all of the relief that they sought.

                Outraged that Fee Applicants would dare to request fees, Texas responds with its

Advisory. Texas posits that the three-judge Court’s denial of preclearance is “[t]he only basis

upon which the intervenors could conceivably . . . claim[] prevailing-party status,” Advisory at 2,

but that the decision does not support a fee award because it “was vacated on appeal,” id. Texas



10
  Unlike the Davis Intervenors and the Texas State Conference of NAACP Branches, the
Gonzales Intervenors rely primarily on Commissioners Court of Medina County, Texas v. United
States, 683 F.2d 435 (D.C. Cir. 1982), in arguing their prevailing-party status. The Gonzales
Intervenors contend that a judgment denying preclearance gives rise to a presumption that any
defendants who intervened are prevailing parties. Further, the Gonzales Intervenors argue that,
even without such a presumption, they fit within Medina County’s two-prong test for
determining prevailing-party status. Medina County, however, is a “catalyst theory” fee award
case that predates Buckhannon. See 683 F.2d at 440 (describing the applicable test for prevailing
party status as whether “the party . . . substantially received the relief sought, and . . . [whether]
the lawsuit . . . [was] a catalytic, necessary, or substantial factor in attaining the relief”
(emphasis added)). Although neither the Supreme Court nor the D.C. Circuit has overruled
Medina County explicitly, its continuing validity in light of Buckhannon is uncertain, and here,
immaterial to the Court’s determination of Fee Applicants’ prevailing-party status.


                                                   13
asserts that Shelby County must be given full retroactive effect and this Court has no choice but

to deny Fee Applicants’ motions for attorney fees. Id. at 2-3 (citing Harper v. Va. Dep’t of

Taxation, 509 U.S. 86, 97 (1993); Landsgraf v. USI Film Prods., 511 U.S. 244, 279 n.32 (1994)).

               3. Fee Applicants Are Prevailing Parties

               The Advisory filed by Texas has narrowed the dispute greatly. Texas rests

entirely on Shelby County. Its sole contention is that the Supreme Court, as a matter of fact and

law, erased the three-judge Court’s opinion, and, consequently, Fee Applicants’ successes before

that Court. In essence, Texas believes that Shelby County establishes that the entirety of the

preclearance process, including this Court’s denial of preclearance, was a constitutional “affront”

and nullity. In short, Texas points to Shelby County and declares checkmate. Texas does not

address Defendant-Intervenors’ argument that they achieved the relief they sought because Texas

discarded the challenged Plans and adopted different redistricting plans.

               In fixating on Shelby County, Texas blinds itself to the procedures of this Court.

The Local Rules of the Court provide that:

               Within 14 days of the date of service or at such other time as the
               Court may direct, an opposing party shall serve a memorandum of
               points and authorities in opposition to the motion. If such a
               memorandum is not filed within the prescribed time, the court may
               treat the motion as conceded.

D.D.C. Local Civil Rule 7(b). This Rule “is a docket-management tool that facilitates efficient

and effective resolution of motions by joining of issues.” Fox v. Am. Airlines, Inc., 389 F.3d
1291, 1294 (D.C. Cir. 2004). It applies not only to instances where a litigant entirely fails to

oppose a motion but also where a party files an opposition that addresses only some of the

arguments raised in the underlying motion. In the latter instance, it is well-established that

courts may deem the unaddressed arguments as conceded. See Hopkins v. Women’s Div., Gen.




                                                 14
Bd. of Global Ministries, 238 F. Supp. 2d 174, 178 (D.D.C. 2002) (“It is well understood in this

Circuit that when a [non-movant] files an opposition to a motion . . . addressing only certain

arguments raised by the [movant], a court may treat those arguments that the [non-movant] failed

to address as conceded.” (citing FDIC v. Bender, 127 F.3d 58, 67-68 (D.C. Cir. 1997))); CSX

Transp., Inc. v. Commercial Union Ins., Co., 82 F.3d 478, 482-83 (D.C. Cir. 1996); see also

Twelve John Does v. District of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997) (explaining that

the Circuit “honors . . . [a district court’s] enforcement of the rule” that “absence of a response

[is] . . . a basis for treating the motion as conceded”).

                Texas does not dispute that Fee Applicants were prevailing parties prior to the

Supreme Court’s issuance of Shelby County and subsequent vacatur and remand of this Court’s

opinion denying preclearance. Notably, this Circuit has found that parties who intervene as

defendants in VRA litigation are eligible for fee awards, 11 see Medina Cnty., 683 F.2d at 440;

Donnell, 682 F.2d at 246, and Fee Applicants contend that the three-judge Court’s denial of

preclearance rendered them prevailing parties under Buckhannon, as interpreted by the D.C.

Circuit. Texas makes no argument whatsoever that Shelby County upended the eligibility of Fee

11
   Judge John D. Bates recently denied Shelby County’s motion for attorney fees, finding that its
(ultimately successful) lawsuit was at odds with the policy rationale of the VRA’s fee-shifting
provision. Shelby Cnty. v. Holder (Shelby Cnty. II), Civ. No. 10-651, 2014 WL 2200898, at *10
(D.D.C. May 28, 2014). Assuming that Shelby County’s lawsuit was the “sort of action or
proceeding” for which § 1973l(e) permits attorney fee awards, id. (internal quotations omitted),
Judge Bates determined that the County was not entitled to fees under the “demanding . . .
standard” set forth in Christiansburg Garment Co. v. EEOC, 434 U.S. 412 (1978), Shelby Cnty.
II, 2014 WL 2200898, at *10. Judge Bates opined that “the purpose of section 1973l(e) is to
encourage private attorneys general to bring lawsuits vindicating individual voting rights,” id.,
whereas Shelby County’s suit sought to undermine VRA rights, id. at *16 (citing Christiansburg,
434 U.S. at 418).
    Judge Bates’ opinion is inapposite to the facts of this case. Fee Applicants intervened, in the
manner of private attorneys general, to protect core rights established under the VRA prior to the
Supreme Court’s issuance of Shelby County. As the analysis in the text demonstrates, Fee
Applicants were successful in preventing Texas’s use of redistricting Plans C185, H283, and
S148 and the State adopted three new redistricting plans for elections subsequent to June 2013.


                                                   15
Applicants for fee awards, the applicability of Buckhannon, or the prevailing-party status of Fee

Applicants at the time the Court denied preclearance to Texas and thereafter, when Texas

enacted new redistricting maps. Thus, the Court finds that Texas has waived any argument as to

these issues.

                Having conceded that Fee Applicants were prevailing parties prior to Shelby

County, Texas’s only argument against an award of fees and costs here is that Shelby County

effectively stripped Fee Applicants of their victory. Texas’s opposition, however, overlooks

National Black Police Association v. District of Columbia Board of Elections & Ethics, 168 F.3d
525 (D.C. Cir. 1999) and Grano v. Barry, 783 F.2d 1104 (D.C. Cir. 1986). In National Black

Police Association, various plaintiffs sought an injunction against campaign contribution limits

for certain local elections. 168 F.3d at 526-27. The district court enjoined the initiative as

violative of the First Amendment, and fifty-two days later, the D.C. City Council repealed the

challenged contribution limits. Id. at 527. On appeal, the D.C. Circuit deemed the matter moot

in light of the Council’s repeal and vacated the district court’s judgment. The district court then

awarded attorney fees to plaintiffs, holding that “despite the eventual mootness of the case . . . .

the injunction changed the legal relationship of the parties, and contributors were able to make

substantial contributions that otherwise would not have been legal.” Id. The D.C. Circuit

agreed. “The fact that the case was moot by the time of the appeal [did] not alter the fact that the

injunction altered the legal relationship between the parties when it was issued . . . .” Id. at 528.

It was of no moment to the D.C. Circuit that the plaintiffs would have realized their goal fifty-

two days later when the Council repealed the initiative. “The plaintiffs secured a real-world

vindication of their First Amendment rights” regardless of subsequent events. Id. Accordingly,

the “district court properly found that the plaintiffs were prevailing parties because at the time




                                                 16
judgment was entered, the injunction altered the legal relationship between the parties.” Id. at

529.

               Similarly, in Grano, plaintiffs obtained an injunction that delayed the demolition

of an historical site pending a public referendum. 783 F.2d at 1107-08. The D.C. Circuit

affirmed the district court’s finding that the plaintiffs were prevailing parties despite the fact that

the vote to preserve the site was invalidated. Id. at 1109. The Circuit reasoned that the public

referendum would have had no chance to preserve the building at all if the building were razed

before the election. In other words, the Grano plaintiffs “faced two hurdles[:] [t]hey successfully

surmounted the first by holding off the demolition until the election . . . . [and] [a]lthough their

goal of ensuring that the result of the election would have legal effect was subsequently blocked

in another court, they nonetheless succeeded in the aspect of their claims that brought them into

federal court . . . .” Id. Significantly, the D.C. Circuit subsequently has observed that “[t]he

injunction [in Grano] produced a lasting change in the parties’ legal circumstances and gave the

plaintiffs the precise relief that they had sought.” Thomas v. Nat’l Sci. Found., 330 F.3d 486,

493 (D.C. Cir. 2003).

               Here, Texas does not dispute that this Court’s denial of preclearance altered the

legal relationship between it and Fee Applicants. Nor does Texas dispute that on June 26, 2013,

it repealed the very voting maps for which it had sought preclearance and replaced them with

redistricting maps that were substantially similar to the voting districts ordered by the District

Court in Texas. Although the Supreme Court ultimately vacated this Court’s opinion, neither

Shelby County nor the vacatur erased the real-world vindication that Fee Applicants had

achieved. In line with this Circuit’s precedents and those in other courts of appeals, the Court

finds that Defendant-Intervenors did not lose prevailing-party status due to subsequent mootness.




                                                  17
See Thomas, 330 F.3d at 493; Nat’l Black Police Ass’n, 168 F.3d at 528; Grano, 783 F.2d at

1108-09; see also Thomas v. Bryant, 614 F.3d 1288, 1294 (11th Cir. 2010) (“[W]hen plaintiffs

clearly succeeded in obtaining the relief sought before the district court and an intervening event

rendered the case moot on appeal, plaintiffs are still ‘prevailing parties’ for the purposes of

attorney’s fees for the district court litigation.” (quoting Diffenderfer v. Gomez-Colon, 587 F.3d
445, 454 (1st Cir. 2009) (internal quotation marks omitted))); Palmer v. City of Chicago, 806
F.2d 1316, 1321 (7th Cir. 1986) (assuming without deciding that it is possible for a party to

“win” even though “after some relief has been obtained[,] the case becomes moot––is in effect

interrupted before it can reach its normal conclusion (unless the [prevailing party] caused it to

become moot)”); cf. UFO Chuting of Haw., Inc. v. Smith, 508 F.3d 1189, 1197 (9th Cir. 2007)

(“[W]hen ‘a party . . . achieves the objective of its suit by means of an injunction issued by the

district court[, it] is a prevailing party in that court, notwithstanding the fact that the case

becomes moot, through no acquiescence by the defendant, while the order is on appeal.’”

(quoting Dahlem v. Bd. of Educ. of Denver Pub. Sch., 901 F.2d 1508, 1512 (10th Cir. 1990))).

                This result is not inconsistent with the analysis in Lewis v. Continental Bank

Corp., 494 U.S. 472 (1990). Lewis involved two Florida statutes that prohibited an out-of-state

holding company from operating an industrial savings bank in Florida. Continental Bank

challenged the statutes as unconstitutional under the Commerce Clause, U.S. Const., Art. I, § 8,

cl. 3, and sought an injunction to order the State Comptroller to process its application for an

industrial savings bank. Lewis, 494 U.S. at 475. The district court granted the relief requested,

and Florida then amended the statutes, which materially altered the legal landscape. Id. Florida

moved to amend the district court judgment on the grounds of mootness and Continental Bank

moved for attorney fees under 42 U.S.C. § 1988. The district court denied both motions. Id.




                                                   18
                On appeal, the Eleventh Circuit found that the case was not moot, affirmed the

lower court decision on different grounds, and remanded for further analysis on the fee petition.

Id. at 476. Shortly before the Eleventh Circuit decision issued, however, Congress adopted the

Competitive Equality Amendments Act of 1987, Pub. L. No. 100-86, 101 Stat. 552, which

expanded the definition of “bank” and distinctly mooted the Continental Bank lawsuit. Lewis,
494 U.S. at 476. Florida petitioned the Eleventh Circuit for rehearing, but the Circuit denied the

request, awarded attorney fees, and remanded to the district court to calculate the award. Id. at

476-77.

                The Supreme Court granted certiorari to Florida and held that the federal

legislation had mooted the case. Id. at 477-80. It found that Continental Bank no longer had any

“stake in the outcome” because of changes in the law. Id. at 478. As to any fee recovery, the

Supreme Court observed that “[s]ince the judgment below [was] vacated on the basis of an event

that mooted the controversy before the Court of Appeals’ judgment issued, Continental was not,

at that stage, a ‘prevailing party’ as it must be to recover fees under § 1988.” Id. at 483

(emphasis added). It added, “[w]hether Continental [could] be deemed a ‘prevailing party’ in the

District Court, even though its judgment was mooted after being rendered but before the losing

party could challenge its validity on appeal, is a question of some difficultly that . . . . [w]e

decline to resolve . . . . as well as the related question whether . . . fees are available in a

Commerce Clause challenge.” Id. (citation omitted).

                As the Ninth Circuit has since observed, Lewis “did not hold that a party

automatically loses its prevailing party status when the appeal becomes moot before a Court of

Appeals reaches final judgment.” UFO Chuting, 508 F.3d at 1197 n.8. “Rather,

[it] . . . reaffirmed established case law requiring a prevailing party to obtain a direct and




                                                   19
substantial benefit.” Id. Fee Applicants obtained a direct and substantial benefit as well:

redistricting Plans C185, H283, and S148 were never implemented; Texas repealed the

challenged Plans and adopted new plans; and the Governor formally executed the legislation

replacing the Plans one day before the Supreme Court vacated and remanded this Court’s denial

of preclearance. Given this timing of events, Shelby County did not strip Defendant-Intervenors

of their rights to seek fees. This conclusion is consistent with Lewis and follows the law of the

D.C. Circuit and other courts of appeals that have found that subsequent mootness does not

necessarily obviate a litigant’s prevailing-party status.

               4. Absence of Special Circumstances

               Having found Fee Applicants are prevailing parties, the Court turns to whether

special circumstances would render an award unjust. This question requires an evaluation of

several factors. One consideration is “whether the net result is [such] . . . that it would be

stretching the imagination to consider the result a ‘victory’ in the sense of vindicating the rights

of the fee claimants.” Medina Cnty., 683 F.2d at 442-43. “If the victory can fairly be said to be

only a pyrrhic one, then an award of fees would presumably be inappropriate.” Id. at 443. A

related consideration is the impact that the party seeking attorney fees had on the litigation.

Where fee applicants are intervenors, a court considers whether they timely intervened, 12

whether their participation was necessary to protect their interests and further the policies

embodied in the relevant statutory scheme, Miller, 706 F.2d at 343, and whether they had an

“independent impact on the particular outcome of the case,” Medina Cnty., 683 F.2d at 443.



12
  The D.C. Circuit has noted that the analysis of the contributions of an intervenor, for purposes
of attorney fees, is akin to the analysis that is conducted when intervention is first sought.
Accordingly, “the District Court should not reevaluate its decision on this issue unless new
evidence has arisen.” Miller v. Staats, 706 F.2d 336, 343 n.40 (D.C. Cir. 1983) (citing Medina
Cnty., 683 F.2d at 443).


                                                  20
               The “special circumstances” exception to an award of fees is a gloss on § 1973l(e)

and § 1988. That is, the exception is “a judicially created concept, not mentioned in any of the

fee award statutes.” Maloney v. City of Marietta, 822 F.2d 1023, 1027 (11th Cir. 1987). As a

result, the exception is “narrowly construed so as not to interfere with the congressional purpose

in passing [fee-shifting] statutes.” Martin v. Heckler, 773 F.2d 1145, 1150 (11th Cir. 1985) (en

banc), abrogated on other grounds by Tex. State Teachers Ass’n, 489 U.S. 782.

               Fee Applicants set forth in detail the efforts that they undertook to oppose Plans

C185, H283, and S148. They explain the necessity of their intervention, describe the resources

that they expended at every stage in the proceedings, and recount the witnesses and evidence that

they presented at trial. Texas makes no effort to rebut Fee Applicants’ facts or arguments.

Accordingly, the Court finds no special circumstances and that Texas concedes there are no

special circumstances that would render an award of attorney fees to Fee Applicants unjust. 13

See CSX Transp., Inc., 82 F.3d at 482-83; Hopkins, 238 F. Supp. 2d at 178.

       B. Reasonableness of Defendant-Intervenors’ Request

               In this Circuit, “[t]he usual method of calculating reasonable attorney’s fees is to

multiply the hours reasonably expended in the litigation by a reasonable hourly fee, producing

the ‘lodestar’ amount.” Bd. of Trs. of Hotel & Rest. Emps. Local 25 v. JPR, Inc., 136 F.3d 794,

801 (D.C. Cir. 1998). A fee applicant bears the burden of demonstrating that the claimed rate

and number of hours are reasonable. Blum v. Stenson, 465 U.S. 886, 897 (1984); Covington v.



13
  Fee Applicants also argue an alternate theory of prevailing-party status, i.e., because this three-
judge Court denied summary judgment to Texas, the Perez Court imposed interim redistricting
maps and Fee Applicants may recover fees and costs in this Court. Fee Applicants reason that
“[n]othing in Buckhannon requires that the judicial relief relied upon for prevailing party status
be received in the same case in which fees are sought . . . .” Davis Mot. for Fees at 21. In light
of Fee Applicants’ significant participation in this case and Texas’s concessions, the Court has
no need to rule on this argument.


                                                 21
District of Columbia, 57 F.3d 1101, 1107 (D.C. Cir. 1995).

               Fee applications must “include contemporaneous time records of hours worked

and rates claimed, plus a detailed description of the subject matter of the work with supporting

documents, if any.” In re Donovan, 877 F.2d 982, 994 (D.C. Cir. 1989). A fee applicant may

satisfy its burden of demonstrating that its time was reasonably spent by submitting “‘sufficiently

detailed information about the hours logged and the work done’ that permits the district court to

‘make an independent determination whether or not the hours claimed are justified.’” Cobell v.

Norton, 231 F. Supp. 2d 295, 305 (D.D.C. 2002) (quoting Nat’l Ass’n of Concerned Veterans v.

Sec’y of Def., 675 F.2d 1319, 1327 (D.C. Cir. 1982)). The applicant need not, however, “present

the exact number of minutes spent nor the precise activity to which each hour was devoted nor

the specific attainments of each attorney.” Id. at 306. Billing descriptions can be read in

context, with clarification coming from surrounding billing entries as well as the docket. Heard

v. District of Columbia, Civ. No. 02–296, 2006 WL 2568013, at *14-15 (D.D.C. Sept. 5, 2006).

               The Court need not tarry long on the reasonableness of the fees sought because

Texas has presented no argument contesting any aspect of them. Fee Applicants have submitted

sufficiently detailed information about the hours their attorneys spent working on this matter as

well as the specific work performed. See Davis Mot. for Fees at 24-35; Id., Exs. A-L; Gonzales

Mot. for Fees at 11-15; Id., Decl. of John Devaney [Dkt. 257-3], Exs. A-C; Id., Decl. of Renea

Hicks [Dkt. 257-7], Ex. A; Texas State Conference of NAACP Branches Mot. for Fees at 2-3;

Id., Ex [Dkt. 258-1]. Further, they have adequately explained the hourly rates of their attorneys.

Because Texas makes no argument whatsoever in opposition, the Court finds that Texas

concedes the reasonableness of the attorney fees that Fee Applicants seek. See CSX Transp.,

Inc., 82 F.3d at 482-83; Hopkins, 238 F. Supp. 2d at 178.




                                                22
               The Court likewise easily finds that Fee Applicants are entitled to recover the

litigation costs that they request. See Davis Mot. for Fees at 36-37; Id., Ex. M; Gonzales Mot.

for Fees at 15-16; Texas State Conference of NAACP Branches Mot. for Fees at 3. Section

1973l(e) of the VRA explicitly permits prevailing parties to recoup costs. See 42 U.S.C.

§ 1973l(e) (“In any action or proceeding to enforce the voting guarantees of the fourteenth or

fifteenth amendment, the court, in its discretion, may allow the prevailing party, other than the

United States, . . . reasonable expert fees[] and other reasonable litigation expenses as part of the

costs.”). Texas mounts no challenge to the categories or amounts for which Defendant-

Intervenors seek recovery. Nor does Texas argue that such an award would be unreasonable.

Accordingly, the Court finds that Texas also concedes the reasonableness of the costs and

experts fees that Fee Applicants seek. See CSX Transp., Inc., 82 F.3d at 482-83; Hopkins, 238 F.

Supp. 2d at 178.

                                       III. CONCLUSION

               The Advisory submitted by the State of Texas fails to recognize that the limited

holding of Shelby County did not resolve the issues here. The Advisory entirely ignores the legal

arguments raised by Fee Applicants concerning their rights as prevailing parties. Confident in its

position, Texas informs the Court that it will not further “respond unless requested to do so.”

Advisory at 3. The onus, however, is not on the Court to request opposition from a sophisticated

party before rendering its decision. Texas has had every chance to oppose the fees and costs that

Fee Applicants seek since the applications. It instead opted to file a three-page Advisory that

ignored every argument of Fee Applicants except the applicability of Shelby County.

               In accord with the precedents of this Circuit and others, the Court finds that Fee

Applicants are prevailing parties before this Court and eligible to recover attorney fees and costs.




                                                 23
The Court further finds that the fees and costs they seek are uncontested and reasonable. The

Court will award $466,680.36 to the Davis Intervenors, $597,715.60 to the Gonzales Intervenors,

and $32,374.05 to the Texas State Conference of NAACP Branches. A memorializing Order

accompanies this Opinion.



                                                                   /s/
                                                    ROSEMARY M. COLLYER
Date: June 18, 2014                                 United States District Judge




                                               24